DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  “said substrate” appears to be intended as “said first substrate.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “an atomic concentration of silicon in said first adhesive layer is larger than 20% to increase the compactness and a bonding force between said first substrate and said first bonding layer,” [emphasis added] is unclear as to what is required by the limitation. Specifically, “to increase the compactness” is not clear as to what other state the compactness is increased relative to. Additionally “to increase…a bonding force between said first substrate and said first bonding layer,” is unclear as to how a property of the first adhesion layer increases a bonding force between the first substrate and the first bonding layer.
Regarding claim 2510, the limitation “wherein said second adhesive/bonding stack and said first adhesive/bonding stack have the same material and structure,” is unclear as to how the second adhesive/bonding stack can have the compactness of each layer gradually increasing in a direction of thickness from the first substrate to the first bonding layer, as required of the first stack in claim 1.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0301646; herein “Kim”) in view of Ravi (US 2005/0260411; herein “Ravi”) and Fujii (US 2011/0128399; herein “Fujii”).
Regarding claim 1, Kim discloses in Fig. 1e-f and related text a semiconductor structure, comprising: 
a first substrate (1, see [0032]); and
a first adhesive/bonding stack (3/4, see [0033] and [0034]) on a surface of said first substrate, wherein said first adhesive/bonding stack comprises at least one first adhesive layer (3) and at least one first bonding layer (4), and materials of said first adhesive layer and said first bonding layer are different, a material of said first bonding layer (4) comprises dielectric material of silicon, nitrogen and carbon (SiCN, see [0034]), and a material of said first adhesive (3) layer comprises dielectric material of silicon and nitrogen (silicon nitride, see [0033]), and an atomic concentration of silicon in said first 3N4, and therefore having approximately 43% atomic concentration) to increase the compactness and a bonding force between said first substrate and said first bonding layer, and a thickness of said first bonding layer (4) is larger than a thickness of said first adhesive layer (3) to provide sufficient bonding thickness (3 has thickness of 100nm-6µm, 4 has thickness of 10nm-1µm, see [0033]-[0034]; accordingly for at least some combinations of thicknesses 4 has larger thickness than 3).
Kim does not disclose 
wherein a compactness of each layer in said first adhesive/bonding stack gradually increases in a direction of thickness from said substrate to said first bonding layer.
In the same field of endeavor, Ravi teaches in Fig. 1F and related text a semiconductor device 
wherein a compactness of a layer (110, see [0020]) gradually increases in a direction of thickness from said substrate (90/100) (density of pores 112 can change as a function of depth, see [0068]; note that increasing and decreasing would be understood to be taught).
In the same field of endeavor, Fujii teaches in Fig. 10 and related text a semiconductor structure with first and second bonding pads (CT1/CT2, see [0248]) penetrating through said first and second adhesive/ bonding stack (11/21) (see Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim by having a compactness of a layer gradually increases in a direction from the substrate, as taught by Ravi, in order provide low dielectric material and good mechanical strength (see Ravi [0118]) for providing electrical connections therein and to achieve improved bonding near the bonding surface (i.e. reduced pores near the bonding surface, see KSR International Co. v. Teleflex inc. 82 USPQ2d 1385 (2007)). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim by having the bonding layer having electrical features therein, as taught by Kim, in order to provide electrical contacts for substrates with electrical circuits therein (see Fujii [0247]-[0248]). 
Note that the claimed limitation “a compactness of each layer in said first adhesive/bonding stack gradually increases in a direction of thickness from said substrate to said first bonding layer” is taught by the bonding layers having electrical features therein, as shown by Fujii, the layer having electrical features therein also having the changing compactness, as shown by Ravi, and the bonding layer having a two layer stack, as shown by Kim.
Note that the limitations “to increase the compactness and a bonding force between said first substrate and said first bonding layer,” and “to provide sufficient bonding thickness” are understood to be a property or function of the claimed device elements. It is the position of the Office that when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, that a prima facie case of either anticipation or obviousness has been established in regards to the claimed properties or functions. See MPEP 2112.01. 
Regarding claim 2, Kim further discloses wherein said surface of said first substrate (1) contacts said first adhesive layer (3), and a surface of said first adhesive/bonding stack is a surface of said first bonding layer (4).
Regarding claim 3, Kim does not disclose wherein an atomic concentration of carbon in said first bonding layer is larger than 0% and smaller than 50%.
xNy wherein x:y is 5:5, see [0125]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim by having an atomic concentration of carbon in said first bonding layer is larger than 0% and smaller than 50%, as taught by Fujii, in order to improve bonding strength (see Fujii [0272] at least).
Regarding claim 8, Kim further discloses a thickness of said first bonding layer (3) is larger than 100Å (100nm-6µm, see [0033]), and a thickness of said first adhesive layer (4) is larger than 10 Å (10nm-1µm, see [0034]).
Regarding claim 9, Kim further discloses a second substrate, wherein a second adhesive/bonding stack is formed on a surface of said second substrate, and a surface of said second adhesive/bonding stack is correspondingly bonded to a surface of said first adhesive/bonding stack (see Fig. 1f and [0036]).
Regarding claim 10, Kim further discloses wherein said second adhesive/bonding stack and said first adhesive/bonding stack have the same material and structure (see Fig. 1f and [0036]).
Regarding claim 11, the combined device shows 
a first bonding pad (Fujii: CT1, see [0248]) penetrating through said first adhesive/ bonding stack (11); and
a second bonding pad (CT2, see [0248]) penetrating through said second first adhesive/ bonding stack (21), wherein said first bonding pad is correspondingly bonded to said second bonding pad (see Fig. 10).

Response to Arguments
11/15/2021 have been fully considered but they are not persuasive.
Applicant argues (page 9) that neither Kim nor Fujii discloses an atomic concentration of Si in the first adhesive layer is larger than 20%.
In response, the examiner disagrees. Specifically, the first adhesive layer (3) of Kim is silicon nitride, i.e. Si3N4. The Si accounts for 3 of every 7 atoms, amounting to approximately 43%. Accordingly, the claimed limitation is taught by Kim.
Applicant argues (page 9) the neither Kim nor Fujii discloses the thickness of the first bonding layer being larger than a thickness of said first adhesive layer.
In response, the examiner disagrees. Specifically, Kim discloses first adhesive layer 3 has thickness of 100nm-6µm (see [0033]) and first bonding layer 4 has thickness of 10nm-1µm (see [0034]). Accordingly for at least some combinations of thicknesses disclosed, layer 4 has larger thickness than layer 3, and Kim therefore teaches the limitation.
Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection presented above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/11/2022